Title: Madison’s Response to John Armstrong’s Review (Editorial Note)
From: 
To: 


        EDITORIAL NOTE
        The memorandum of documents printed below is the first indication that JM was beginning to gather material to answer allegations made by John Armstrong in an essay entitled “Appendix—Negotiation for Louisiana,” published in the New York Literary and Scientific Repository, and Critical Review in October 1821. The task would ultimately result in a compilation, entitled “Review of a Statement Attributed to General John Armstrong, with an Appendix of Illustrative Documents,” ca. 30 April 1824.
        Armstrong had used the essay to attack James Monroe and his claim to the lion’s share of praise in the negotiations for the Louisiana Purchase in 1803. In the process Armstrong had made statements about the promotion of Andrew Jackson to major general in 1814 that JM knew to be demonstrably untrue.
        In an effort to correct Armstrong’s statement, JM busied himself with compiling this documentary record during the summer months of 1823, and he probably wrote the body of the statement during the fall and winter of 1823–24 (see his letters to Monroe, 2, 4, 6, 22, and 29 July, and 13 Aug. 1823, and 5 Feb. 1824, and Monroe’s replies of 28 June and 29 Aug. 1823, and 26 Jan. 1824). Correspondence between Monroe and Jackson in the spring of 1824 indicates that JM would not have finished the entire production until sometime near the end of April 1824 (see Andrew Jackson to Andrew Jackson Donelson, 11 Apr. 1824, and n. 1, Smith et al., Papers of Andrew Jackson, 5:391–92).
        What had begun as JM’s limited effort to correct the historical record on Jackson’s promotion, had expanded into a full-blown exercise in

justifying his conduct of the War of 1812 and in particular his rocky relationship with Armstrong. To this end JM added a long appendix that included the relevant documents that bolstered his position. JM finally decided not to publish his review, being convinced by Monroe that few people would credit Armstrong’s assertions. But JM did not forget the matter. Edward Coles noted in April 1836 his recollection of JM’s remarks at the time, “& repeated frequently since, respecting Genl Armstrong’s conduct on recieving the resignation of Gen: Harrison,” and offered JM “an occasion to preserve the truth & correct any erroneous statements” of Armstrong’s (Coles to JM, 2 Apr. 1836, ICHi). JM also read this composition to at least one other interested party, Nicholas P. Trist, who suggested later that if JM wished Jackson “to have an insight into this,” Trist was “in a situation to act as the channel” (Trist to JM, 7 Feb. 1830, ViHi: Nicholas P. Trist Album Book). JM demurred, noting that “the well known character of the author [Armstrong] of the presumed impressions, is itself an antidote to poisonous emanations from that source” (JM to Trist, 16 Feb. 1830, DLC: Nicholas P. Trist Papers).
        The editors have chosen to publish Madison’s manuscript in full, despite the fact that many of the letters in the appendix have already been published in The Papers of James Madison, Presidential Series, volumes 5–8. For the annotation to these documents, readers are encouraged to consult those volumes.
      